DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a transparent or translucent masking layer interposed between said transparent or translucent coloring layer and said encapsulated solar cell layer, said transparent or translucent masking layer having a substantially suitable masking color and comprises pigments or toner or other coloring agents with a suitable masking color, wherein…said transparent or translucent masking layer…comprises one or more of:
transparent fibers colored on their outer surfaces with the coloring agent of said second color, 
translucent fibers colored with said coloring agent in said second color, and
filaments dyed or coated with said coloring agent in said second color”. 
Applicant asserts support for the amendment can be found in paragraph {0045] of the published application.
However, paragraph [0045] has only stated that the masking layer can comprise glass fiber, such as Craneglass® 230 sub 6.1 or Craneglass® 230 sub 4.8 and does not disclose the masking layer to have the same color as the second color that the transparent or translucent coloring layer has. The instant specification states in paragraph [0042] that “[t]he masking layer should have a color which reduces the visibility of the dark colors of the solar cells. If the desired color of the solar panel is a light color, then the masking layer should be white, or substantially white, to achieve the best result. However, if the desired color of the solar panel is of a darker color, then the masking layer could be grey or have a dark color, possible a color similar to the color of the coloring layer, as long as the masking layer is sufficiently hiding the contour of the cells while still being sufficiently transparent in order to allow sufficient light to reach the solar cells. In the following a white masking layer is used as an example. However, it is intended that the masking layer could also have another color or colors, or have one or more transparent/translucent areas which have not been colored.” Nowhere does the instant specification disclose the masking layer to have the same transparent fibers colored on their outer surfaces with the coloring agent of said second color, 
translucent fibers colored with said coloring agent in said second color, or filaments dyed or coated with said coloring agent in said second color disclosed for the transparent or translucent colored layer. The instant specification goes on to disclose the translucent coloring layer 3 to have a third color in paragraphs [0100]-[0110] and the masking layer 5 has a white color or gray to reduce to visibility of the solar cells in paragraph [0098], such that the closest disclosure would be the previously mentioned paragraph [0042], where it was stated the masking layer can possibly have a color similar to the color of the coloring layer, but does not disclose the colors to be the same as recited in claim 1. 
	Therefore, the claim fails to comply with the written description requirement.
	It is noted that the limitations for the transparent or translucent masking layer will be interpreted to be directed to a suitable masking color that is different from the second color of the coloring layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2011/0308578) in view of Lin et al. (US 2011/0114178).
Regarding claim 1, Hong discloses a solar module having a layered structure (see Figure 9), said solar module comprising: 
an encapsulated solar cell layer comprising solar cells (10) encapsulated in a first layer of encapsulating material (41), said solar cells having an active front side (bottom side in Figure 9) having a first color (it is well known in the art the solar cells have a certain color depending on material), and 
a transparent or translucent coloring layer (portion of silicone resin 31 containing fiber material 43) in front of the active front side of the solar cells of said encapsulated solar cell layer (see Figure 9), 
a coloring agent of a second color (dye 33; [0133]) being distributed through at least a portion of a thickness of the transparent or translucent coloring layer in such a manner that said transparent or translucent coloring layer has a uniform second color or a non-uniform second color ([0134]), 
wherein said transparent or translucent coloring layer comprises one or more of: 
transparent fibers colored on their outer surfaces with the coloring agent of said second color, 
translucent fibers colored with said coloring agent in said second color, and
filaments dyed or coated with said coloring agent in said second color (it is disclosed fiber material 43 can be disposed on the first silicone resin 31 or distributed throughout the front protective member 30 ([0153]-[0154]), such that the fiber material is coated with the dye in said second color. Additionally, it is disclosed the fiber material may include the dye in [0012]); and
wherein a second layer of encapsulating material (portion of silicone resin 31 that does not contain fiber material 43 closer to the interface with front substrate 50. It is disclosed in paragraph [0153] the fiber material can be disposed on the first silicone resin 31, such that the fiber material would be closer to the solar cell layer than the front substrate 50, and there would be a portion of the silicone resin 31 that does not contain fiber material, such as demonstrated in Figure 12, where the fibers were disposed on the second silicone resin 41) encapsulates the transparent or translucent coloring layer (see Figure 9), 
but the reference does not expressly disclose a transparent or translucent masking layer interposed between said transparent or translucent coloring layer and said encapsulated solar cell layer, said transparent or translucent masking layer having a substantially suitable masking color and comprises pigments or toner or other coloring agents with a suitable masking color.

Lin discloses a solar module (100) comprising a layer of solar cells (200) and a masking layer (410) to mask the original color of the solar cells ([0018]) and a coloring layer (420) on top of the masking layer to provide a vivid and colorful image or picture ([0018]), wherein the colored layer is disposed within a sealing layer (510) (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a transparent or translucent masking layer between said transparent or translucent coloring layer and said solar cell layer in the device of Hong, as taught by Lin above, so that the original color of the solar cells can be masked and another image or design from the coloring layer can be displayed and viewed by a user instead, as taught by Lin above.
While modified Hong does not expressly disclose said transparent or translucent masking layer to comprise transparent fibers colored on their outer surfaces with the suitable masking color or filaments dyed or coated with said suitable masking color, Hong discloses it is possible to dispose the fiber material throughout anywhere between the front substrate 50 and the back substrate 60 in paragraphs [0153][-0154], such that it would have been obvious to one of ordinary skill in the art to have incorporated transparent fibers colored on their outer surfaces with the suitable masking color or filaments dyed or coated with said suitable masking color in the masking layer that is between the front substrate and the back substrate, so that the structural integrity of the resin layer can be enhanced with the use of a fiber material, as disclosed by Hong ([0073]).
It is noted that because the transparent or translucent masking layer is incorporated between the transparent or translucent coloring layer and said solar cell layer, the second layer of encapsulating material would also encapsulate the transparent or translucent masking layer.
Regarding claim 4, modified Hong discloses all the claim limitations as set forth above, and further discloses said transparent or translucent coloring layer comprises a web formed by one or more of said transparent fibers, the translucent fibers and the filaments, the web comprising substantially evenly distributed openings, for allowing light to pass therethrough (it is disclosed the fiber material 43 includes space 43a, as shown in Fig 4; [0080]).
Regarding claim 6, modified Hong discloses all the claim limitations as set forth above, and further discloses said transparent or translucent coloring layer comprises a mat formed by one or more of said transparent or translucent fibers and filaments (as set forth above).
Regarding claim 8, modified Hong discloses all the claim limitations as set forth above, and further discloses individual ones of the transparent fibers, the translucent fibers or the filaments are partly or completely covered by pigments or a coloring of a toner, depending on a desired intensity of the second color, and upon a desired pattern of coloring (as set forth above, the fibers are disclosed to comprise dye).
Regarding claim 16, modified Hong discloses all the claim limitations as set forth above, and further discloses the coloring agent is one or more of pigments and toner (as set forth above).
Claims 2, 12-13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2011/0308578) in view of Lin et al. (US 2011/0114178), as applied to claim 1 above, and further in view of Shiao et al. (US 2009/0133739).
Regarding claim 2, modified Hong discloses all the claim limitations as set forth above, and further discloses a background layer (43) having a color (as set forth above, the fiber material is dyed), whereby the background layer is provided behind the encapsulated solar cell layer (see Figure 9), but the reference does not expressly disclose the background layer has a color similar to or substantially similar to said first color.
	Shiao discloses coloring non-photovoltaic roofing elements to be the same color/pattern as the photovoltaic cells in order to provide a roof with a uniform appearance ([0052]), where the background layer (257) provided behind the encapsulated solar cell layer (see Figure 2) has a color similar to or substantially similar to the color of the photovoltaic cells (as set forth above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the background layer to have a color similar to or substantially similar to said first color in the device of modified Hong, as taught by Shiao, so that the photovoltaic module can have a uniform appearance between photovoltaic and non-photovoltaic areas, as taught by Shiao above.
Regarding claim 12, modified Hong discloses all the claim limitations as set forth above, and further discloses comprising at least one edge (see Figure 9), said solar module comprising a sealing membrane (back substrate 60), but the reference does not expressly disclose the sealing membrane extending from said at least one edge thereof at least partly along a length of said at least one edge.
	Shiao discloses a solar module for a roofing application, wherein the solar module (400) comprises a colored or patterned layer (430) on a roofing substrate (410) below the photovoltaic cells (420), wherein the roofing substrate extends from at least one edge thereof (edge of the photovoltaic cell area 420) at least partly along the length of said at least one edge (see Figure 4).
	As modified Hong is not limited to any specific examples of applications for the solar module and as solar modules used in roofing applications having a back substrate extending from said one edge thereof at least partly along the length of said at least one edge were well known in the art before the effective filing date of the claimed invention, as evidenced by Shiao above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the solar module of modified Hong in any suitable application, including for use in a roofing application, where the back substrate extends from an edge thereof at least partly along the length of said at least one edge.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result, and would facilitate the mounting and installation of the solar module roofing tiles on a roof when it has a portion that does not comprise of solar cells. 
Regarding claim 13, modified Hong discloses all the claim limitations as set forth above. Shiao further discloses the sealing membrane (back substrate used to read upon the limitation) extends beyond the at least one edge of the solar module by a distance W (as set forth above), but the reference does not expressly disclose W is in a range of 3-45cm.
As the cost of construction and optimal coverage of the roof by the solar modules are variables that can be modified, among others, by adjusting said length of sealing membrane that extends beyond the at least one edge of the solar module, with said construction cost increasing and optimal coverage of the roof varying as the length of sealing membrane that extends beyond the at last one edge of the solar module is increased, the precise length of sealing membrane that extends beyond the at last one edge of the solar module would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed length of sealing membrane that extends beyond the at last one edge of the solar module cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the length of sealing membrane that extends beyond the at last one edge of the solar module in the apparatus of modified Hong to obtain the desired balance between the construction cost and the optimal coverage of the roof by the solar modules (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 15, modified Hong discloses all the claim limitations as set forth above. Shiao further discloses the sealing membrane (back substrate used to read upon the limitation) is formed by a strip of material attached along the at least one edge of the solar module (as set forth above).
Regarding claim 19, modified Hong discloses all the claim limitations as set forth above. Shiao further discloses the sealing membrane (back substrate used to read upon the limitation) extends beyond the at least one edge of the solar module by a distance W (as set forth above), but the reference does not expressly disclose W is 10-30 cm.
As the cost of construction and optimal coverage of the roof by the solar modules are variables that can be modified, among others, by adjusting said length of sealing membrane that extends beyond the at least one edge of the solar module, with said construction cost increasing and optimal coverage of the roof varying as the length of sealing membrane that extends beyond the at last one edge of the solar module is increased, the precise length of sealing membrane that extends beyond the at last one edge of the solar module would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed length of sealing membrane that extends beyond the at last one edge of the solar module cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the length of sealing membrane that extends beyond the at last one edge of the solar module in the apparatus of modified Hong to obtain the desired balance between the construction cost and the optimal coverage of the roof by the solar modules (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 7, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2011/0308578) in view of Lin et al. (US 2011/0114178), as applied to claim 1 above, and further in view of Hebrink et al. (US 2014/0083481).
Regarding claim 7, modified Hong discloses all the claim limitations as set forth above, and further discloses the solar module having a front sheet (front substrate 50), but the reference does not expressly disclose the front sheet comprising an anti-reflective surface.
	Hebrink discloses a front cover (10) for a solar cell module (1), wherein the front cover can comprise surface structures such as prisms for anti-reflective purposes ([0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front substrate to have an anti-reflective surface such as prisms as surface features in the device of modified Hong, as taught by Hebrink above, so that light absorption can be enhanced and loss of light can be reduced ([0082]).
Regarding claim 17, modified Hong discloses all the claim limitations as set forth above. Hebrink further discloses the front sheet comprises a layer of prismatic glass ([0082]), whereby at least a surface of the front sheet oriented away from the solar cells encapsulated in the first layer of encapsulated material has a prismatic structure (front surface of the cell; [0082]).
As modified Hong is not limited to any specific examples of the front sheet material and as front sheet for solar modules made of glass was well known in the art before the effective filing date of the claimed invention, as evidenced by Hebrink above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable front sheet material, including one comprising a layer of prismatic glass in the device of modified Hong.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 20, modified Hong discloses all the claim limitations as set forth above, and further discloses the solar module having a front sheet (front substrate 50) over the transparent or translucent masking layer (as set forth above), but the reference does not expressly disclose the front sheet is made from prismatic glass.
	Hebrink discloses a front cover (10; [0025]) for a solar cell module (1), wherein a front cover made from a layer of prismatic glass comprising surface structures such as prisms for anti-reflective purposes ([0082]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front substrate to have an anti-reflective surface such as prisms as surface features in the device of modified Hong, as taught by Hebrink above, so that light absorption can be enhanced and loss of light can be reduced ([0082]).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2011/0308578) in view of Lin et al. (US 2011/0114178), as applied to claim 1 above, and further in view of Iwasaki et al. (US 2014/0124016).
Regarding claim 9, modified Hong discloses all the claim limitations as set forth above, and further discloses a front substrate (50), but the reference does not expressly disclose the active front side of the solar cells is at least partly covered with a sheet having thereon an image in a form of a hologram or in a form of lenticular printing.
Iwasaki discloses it is well known in the art before the effective filing date of the claimed invention to incorporate a cover (concentrating plate 15) over a solar module (solar cells 12) on the light receiving surface, wherein the cover comprises an image that changes depending on the viewer’s angle (same effect as lenticular printing and holograms) (abstract and [0013]-[0015]; see Figures 2 and 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a front substrate for the device of modified Hong that comprises an image that changes depending on the viewer’s angle, such as an image in the form of a hologram or lenticular printing, as taught by Iwasaki above, so that the solar module aesthetics can be improved and be used to display messages for advertisements, as taught by Iawasaki ([0030]).
Regarding claim 10, modified Hong discloses all the claim limitations as set forth above, and further discloses a front substrate (50) as an outermost sheet of the solar module (see Figure 9), but the reference does not expressly disclose the sheet having thereon an image in a form of a hologram or lenticular printing.
Iwasaki discloses a sheet having an image in a form of a hologram or lenticular printing as an outermost sheet of the solar module (as set forth above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front substrate of the device of modified Hong to have an image that changes depending on the viewer’s angle, such as an image in the form of a hologram or lenticular printing, as taught by Iwasaki above, so that the solar module aesthetics can be improved and be used to display messages for advertisements, as taught by Iawasaki ([0030]).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2011/0308578) in view of Lin et al. (US 2011/0114178), as applied to claim 1 above, and further in view of Murakami et al. (US 6,518,493).
Regarding claim 9, modified Hong discloses all the claim limitations as set forth above, and further discloses a front substrate (50), but the reference does not expressly disclose the active front side of the solar cells is at least partly covered with a sheet having thereon an image in a form of a hologram or in a form of lenticular printing.
Murakami discloses it is well known in the art before the effective filing date of the claimed invention to incorporate a decorating thin film member (152) on the active front side of a solar cell (142) of a module (144) as part of a display (148), wherein the decorating thin film member has an image in the form of a hologram (C16/L49-64; see Figure 18), and the device can be a display device for an electronic apparatus comprising a solar cell (C1/L6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a decorating thin film member on the active front side of the solar cells having an image in the form of a hologram in the solar module of modified Hong, as taught by Murakami above, so that it is possible to provide an increase in variation in design in which a decorative property is great and the depth of a pattern and three-dimensional effect are excellent for the electronic device, as taught by Murakami (C4/L13-20).
Regarding claim 18, modified Hong discloses all the claim limitations as set forth above. Murakami further discloses the sheet having thereon the image in the form of a hologram or in the form of lenticular printing (152) is provided between the encapsulated solar cell layer (144) and a front sheet of the solar module (150) (see Figure 18).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2011/0308578) in view of Lin et al. (US 2011/0114178), as applied to claim 1 above, and further in view of Truzzi et al. (US 2011/0162701).
Regarding claim 11, modified Hong discloses all the claim limitations as set forth above, but the reference does not expressly disclose a streetlight comprising one or more solar modules according to claim 1.
It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2114.
Truzzi discloses it is well known in the art before the effective filing date of the claimed invention to use photovoltaic modules for supplying electrical power to signages and street lights ([0221]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more solar modules as part of a streetlight as claimed, as it is capable of doing so and as the use of photovoltaic modules for supplying electrical power to street lights is nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721